 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8
     CHARLES N. BELSSNER,                                     Case No. 2:17-CV-01650-KJD-BNW
 9
                           Plaintiff,
10           v.                                               ORDER

11   GUILD MORTGAGE, et al.,

12                        Defendants.

13

14          Before the Court for consideration is the Report of Findings and Recommendation (#15)

15   of Magistrate Judge Peggy A. Leen entered May 1, 2019, recommending that Plaintiff’s

16   complaint be dismissed without prejudice unless he files an amended complaint on or before

17   May 27, 2019. Plaintiff filed Objections (#17) to the Report and Recommendation. Plaintiff

18   neither filed an amended complaint nor sought leave for an extension of time to do so.

19          The Court has conducted a de novo review of the record in this case in accordance with

20   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report of Findings and

21   Recommendation (#15) of the United States Magistrate Judge entered May 1, 2019, should be

22   ADOPTED and AFFIRMED. It is clear that the magistrate judge was more than patient with

23   Plaintiff due to his pro se status. The Court gave Plaintiff three (3) separate opportunities to file

24   an amended complaint. Plaintiff’s responses indicate that not only did he receive the orders of

25

26
 1   the Court but that he had ample opportunity to file an amended complaint. His failure to do so is

 2   due to his own neglect. Other than a notice of appeal, the Court will accept no further pleadings

 3   in this closed action.

 4           IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

 5   Recommendation (#15) entered May 1, 2019, are ADOPTED and AFFIRMED;

 6           IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED without

 7   prejudice.

 8   Dated this 3rd day of June, 2019.

 9

10                                                 _____________________________
                                                   Kent J. Dawson
11                                                 United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      2
26
